DETAILED ACTION
This Office action is in response to the amendment filed 3 March 2021. Claims 16, 18, 19, 21, 23, 24, 26, 28, and 29 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18, 19, 21, 23, 24, 26, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For the independent claims, “duplicately receiving one or more identical control messages” is indefinite in the case of one control message or more than two control messages. At least two control messages are needed in order for one message to be identical to another. Moreover, it is not clear how more than two messages can be “duplicately” received. 
Remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 18, 19, 21, 23, 24, 26, 28, and 29, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittberg et al. (US 2019/0222474) in view of Pelletier et al. (US 2014/0056243).
For Claims 16, and 26, Wittberg teaches a method of a user equipment (UE) for duplicately receiving one or more identical control messages through a carrier aggregation, and a user equipment (UE) for duplicately receiving one or more identical control messages through a carrier aggregation, the user equipment comprising a receiver and a controller configured to perform a method (see paragraphs 50, 51: processor/controller, radio interface), the method comprising: 
duplicately receiving, by a user equipment (UE) from a base station (BS), the one or more identical control messages through a plurality of carriers (see abstract, paragraphs 11, 21: duplicate transmission; paragraph 24: control information; paragraphs 31, 69, 70: carrier aggregation); and 
mapping, by the UE, the duplicately received one or more identical control messages to respectively different logical channels using first logical channel identification information and second logical channel identification information for processing the duplicately received one or more identical control messages (see paragraphs 28-31: MAC SDUs associated with a logical channel; paragraphs 32: DCI informs UE; paragraphs 83, 84, 95: DCI, configuration message indicates logical channel for data duplication).
Wittberg as applied above is not explicit as to, but Pelletier teaches the one or more identical control messages being received over a signaling radio bearer (SRB) (see paragraph 156: control message on SRB), 

wherein the first logical channel identification information is different from the second logical channel identification information (paragraphs 170, 316: logical channel identities, RRC signaling).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to communicate signaling messages as in Wittberg by the SRB as established in Pelletier. One of ordinary skill would have been able to do so with the reasonably predictable result of providing duplicate control messages over a known type of signaling radio bearer.
For Claim 21, Wittberg teaches a method for duplicately transmitting one or more identical control messages to a user equipment (UE) configured with a carrier aggregation, the method comprising: 
duplicately transmitting, by the BS, the one or more identical control messages to the UE through a plurality of carriers (see abstract, paragraphs 11, 21: duplicate transmission; paragraph 24: control information; paragraphs 31, 69, 70: carrier aggregation); and
configuring, by a base station (BS), first logical channel identification information and second logical channel identification information for duplicately transmitting the one or more identical control messages (see paragraphs 28-31: MAC SDUs associated with a logical channel; paragraphs 32: DCI informs UE; paragraphs 83, 84, 95: DCI, configuration message indicates logical channel for data duplication), 
wherein the duplicately transmitted one or more identical control message are mapped to respectively different logical channels using the first logical channel identification information and the 
Wittberg as applied above is not explicit as to, but Pelletier teaches the one or more identical control messages being transmitted over a signaling radio bearer (SRB) (see paragraph 156: control message on SRB), 
wherein the first logical channel identification information allocates a first logical channel associated with a first radio link control (RLC) entity, and the second logical channel identification information allocates a second logical channel associated with a second RLC entity (see paragraphs 153, 156, 166: plural RLCs correspond respectively with plural logical channels; paragraphs 170, 316: logical channel identities, RRC signaling), and 
wherein the first logical channel identification information is different from the second logical channel identification information (paragraphs 170, 316: logical channel identities, RRC signaling).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to communicate signaling messages as in Wittberg by the SRB as established in Pelletier. One of ordinary skill would have been able to do so with the reasonably predictable result of providing duplicate control messages over a known type of signaling radio bearer.
For Claims 18, 23, and 28, though Wittberg does indicate the use of higher layer configuration (see paragraph 85), Wittberg as applied above is not explicit as to, but Pelletier teaches the method, wherein the first logical channel identification information and the second logical channel identification information are received by higher layer signaling (see paragraphs 170, 316: RRC higher layer signaling).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to communicate signaling messages as in Wittberg by the SRB as established in Pelletier. One 
For Claims 19, 24, and 29, Wittberg as applied above is not explicit as to, but Pelletier teaches the method, wherein the higher layer signaling is a radio resource control (RRC) signaling (see paragraphs 170, 316: RRC higher layer signaling).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to communicate signaling messages as in Wittberg by the SRB as established in Pelletier. One of ordinary skill would have been able to do so with the reasonably predictable result of providing duplicate control messages over a known type of signaling radio bearer.

Response to Arguments
The amendment filed 3 March 2021 has been entered.
Previous objections are withdrawn in light of the amendments to the claims.
Previous rejections under 35 USC 112 are withdrawn in light of the amendments to or cancellation of the claims. However the amendments have resulted in a new rejection and the claims remain rejected under 35 USC 112.
Applicant’s arguments regarding the rejections over prior art have been fully considered, but are moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peng (US 2015/0103793) teaches a system using multiple SRBs for handling control signaling .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        3/18/2021


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466